Exhibit FOR IMMEDIATE RELEASE POOL CORPORATION SIGNS DEFINITIVE AGREEMENT TO ACQUIRE NATIONAL POOL TILE GROUP, INC. COVINGTON, LA. (February 21, 2008) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) announced today that it has signed a definitive agreement to acquire National Pool Tile Group, Inc. (“National Pool Tile” or “NPT”) from Pentair Water Pool and Spa, Inc., a division of Pentair, Inc. (NYSE: PNR).National Pool Tile is the leading wholesale distributor of pool tile and composite pool finishes serving professional contractors in the swimming pool refurbish and construction markets through 15 distribution sales centers.NPT has annual net sales of over $60million, with the majority of their sales in the refurbish market. Manuel Perez de la Mesa, POOL President and CEO, commented, “This transaction is an attractive complementary products opportunity that further enhances POOL’s ability to serve swimming pool refurbish and construction customers. POOL’s sales centers currently participate in these product categories in a number of markets, and the Company expects to realize significant synergies by leveraging our distribution networks and common resources to grow the Company’s sales and market share for pool tile, pool finishes, coping and related product offerings.
